Citation Nr: 1213750	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-18 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) with anxiety reaction.


REPRESENTATION

Appellant represented by:	Kenneth A. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from January 1959 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran requested and was scheduled for a video conference hearing before a Veterans Law Judge, but did not appear for the hearing.  A report of contact dated in September 2009 indicates that the Veteran was contacted regarding his hearing request, during which conversation the Veteran indicated his desire to withdraw his hearing request.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(d), (e) (2011).

The instant matter was first before the Board in March 2008, at which time it was remanded for further development to include notifying the Veteran of the information and evidence necessary to substantiate a claim for a higher rating, obtaining the Veteran's service treatment records (STRs) prepared since November 2005, and scheduling the Veteran for a VA psychiatric examination.  In September 2009 and December 2010 decisions, the Board found that it was unclear whether the development requested in its March 2008 decision had been accomplished and the matter was again remanded.  As will be discussed in further detail below, the Board finds that there was compliance with its previous remands; thus, it may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Since the award of service connection, the Veteran's service-connected psychiatric disability has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms no worse than chronic sleep impairment; anxiety, including irritability and exaggerated startle response; disturbance of mood; decreased libido; difficulty concentrating; and memory problems.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for service-connected psychiatric disability have been met since July 25, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400-9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran is service connected for PTSD with anxiety reaction, which has been evaluated as 30 percent disabling since July 25, 2001.  A review of the record shows that in May 2002 the Veteran presented to a VA community based outpatient clinic (CBOC) for treatment related to his PTSD.  He reported an increase in his symptoms, which included difficulty sleeping, an inability to relax, feelings of uneasiness in crowded places, a severe startle reaction, and memory problems.  He indicated that he was previously treated at a Vet Center in 1998, but had not received treatment since that time.  Follow-up mental health treatment notes indicate that the Veteran was experiencing problems with energy, appetite, memory, and concentration.  He reported a past history of suicidal thoughts in 1994, but indicated no thoughts of suicide since that time.  It was noted that the Veteran had been married for 43 years, had three children, and had been retired since March 2000.  Mental status examination revealed that the Veteran was tense, articulate, and tired looking.  His affect was dull and mood depressed.  A diagnosis of PTSD, major depression, and generalized anxiety condition was recorded and a GAF (Global Assessment of Functioning) score of 45 was assigned.  

A May 30, 2002, VA treatment record shows that the Veteran was neatly groomed, awake, alert, friendly, and cooperative.  Some psychomotor agitation with frequent opening and closing of the hands and wiping of the palms was noted.  His speech was normal and his stream of thought was goal oriented and logical in form.  His affect was pleasant, mood subdued, insight good, and judgment intact.  The clinician noted some symptoms of PTSD.

The Veteran was afforded a VA examination in July 2002.  He described symptoms of irritability, insomnia, difficulty concentrating while reading, praying, and watching television, decreased libido, moodiness, depression, and tearfulness.  The Veteran denied suicidal and homicidal ideation.  The examiner noted that the Veteran was well groomed, oriented times three, cooperative, and able to perform serial sevens rapidly.  There was no evidence of delusions or hallucinations and the Veteran's communication was straight forward, but tearful at times when he was describing the traumatic event.  The examiner noted no dream experiences when asleep and stated that the Veteran had heightened physiologic arousal and was unable to form close social attachments.  The examiner indicated that the Veteran's recent physical problems, to include hospitalization for pneumonia, pulmonary disease, and bronchitis, had caused a reemergence of his depressive symptomatology, stating that the stress of the physical illness and the Veteran's inability to work had brought his PTSD symptoms to the foreground.  A GAF score of 61 was assigned.  

An October 2002 VA treatment record noted that the Veteran had been seeing a private psychologist and that he reported significant improvement of his PTSD symptoms.  In a January 2003 letter to his senator, the Veteran stated that his service-connected disabilities, to include his PTSD, prevented him from enjoying life like most normal people do.  In June 2003, the Veteran returned to the VA CBOC on account of an upsurge in PTSD symptoms, especially anger.  He indicated increased irritability at home and stated that his wife had left him due to his behavior.  The Veteran expressed fear over the possibility of his marriage ending.  The clinician noted that the Veteran was neatly groomed, awake, and alert.  His speech was normal and his stream of thought was goal oriented.  His affect was distraught and tearful, his insight fair, and his judgment intact.  No bizarre or delusional ideation was expressed.  The clinician assigned a GAF score of 40 and prescribed the Veteran with a medication to alleviate his symptoms.  

In a September 2003 statement, the Veteran's private physician, R.B., M.D., stated that the Veteran had been under his care for a variety of medical conditions, to include his PTSD.  Dr. R.B. opined that the Veteran's PTSD prevented him from engaging in any type of employment due to his level of stress and depression.  In February 2004, the Veteran reported anxiety attacks, panic attacks, and fits of rage.  

The Veteran was afforded another VA examination in March 2004, during which he reported an increase in the severity of his PTSD symptoms since his last VA examination.  The Veteran reported that he was living with his wife of 45 years and had contact with his children and grandchildren.  His leisure time was spent doing things around the house and volunteering at his church, doing such work as painting and renovations.  He stated that he and his wife did not go out much on account of their finances and the fact that his wife was not very outgoing.  He indicated that they held bible study classes in their home and had also gone to visit friends over the past weekend.

Mental status examination revealed that the Veteran was dressed casually, but neatly.  He spoke spontaneously and articulately and his responses were given in a goal-directed fashion.  He showed a full range of affect and there were no signs of acute distress or any sad or depressed mood.  He was fully oriented with no difficulties in short or long-term memory and there was no sign of any deficits in language function.  Delusions, hallucinations, or current thoughts of suicide were not noted.  The examiner reported that the Veteran had brought with him records from a private psychotherapist, from whom he had received nine therapy sessions between July 2002 and September 2003.  The examiner stated that a review of those records showed that the private psychotherapist had assigned a GAF score of 68.

Occupationally, the Veteran reported trying to work in June 2003, but stated that he was unable to do so because of his back pain.  He also indicated that his inability to concentrate and attend to detail rendered him unable to perform home-based computer work.  Although the Veteran claimed that he was unemployable, the examiner found no psychiatric reason why the Veteran could not be employed.  The examiner noted that the Veteran performed physical labor around his home and at his church on a volunteer basis and indicated that the reasons why the Veteran did not socialize were economic.  The examiner further noted that the Veteran had gone on a cruise vacation with his children and had indicated that he went out to restaurants while visiting his daughter.  The examiner assigned a GAF score of 64 and expressed his opinion that the degree of social and occupational impairment due to the Veteran's PTSD was mild, specifically noting the GAF scores assigned by the private psychotherapist and previous VA examiner.  

Also in March 2004, Dr. R.B. provided a statement wherein he indicated that the Veteran had been a patient of his since April 2000, during which time his PTSD had increased in severity.  Dr. R.B. noted that the Veteran had been prescribed several different anti-depressant medications, none of which alleviated his symptoms.  Dr. R.B. also expressed his opinion that the Veteran was totally disabled and unable to engage in any type of employment due to his PTSD symptoms of anger, anxiety, memory loss, and inability to concentrate.

In March 2005, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO noted that the record contained contradictory evidence regarding employability, but determined that the residual effects of the Veteran's prostate cancer, when added to the effects of his other service-connected disabilities, resulted in unemployability.

The Veteran also submitted a letter from private physician R.P., M.D., dated in September 2005, wherein it was indicated that the Veteran's PTSD symptoms continued at a level that precluded employment.  Dr. R.P. based his opinion on the fact that the Veteran's symptoms were manageable in a homebound setting, but not the setting of continuous pressure and demands that would be present in a work environment.  Dr. R.P. stated his belief that the Veteran's depressive and panic symptoms were the result of his PTSD and that the Veteran's PTSD symptoms caused clinically significant impairment in social and occupational functioning.  Dr. R.P. also indicated that he had been treating the Veteran for over a year and stated that his current GAF score and his best GAF score in the past 12 months was 60-65.  The accompanying private treatment records from Dr. R.P., dated from March 2004 to March 2006 note symptoms such as depression, crying spells, anger, forgetfulness, poor sleep, and decreased libido.  His affect was described as blunted and his mood depressed.  No risk of suicide or violence to others was noted.  

VA outpatient treatment records dated in March and April 2008 contain a positive PTSD screen.  The Veteran indicated that he had experienced nightmares, avoidance, feelings of numbness and detachment from others, and a heightened startle response.  

In February 2009, the Veteran underwent another VA examination.  The examiner stated that the claims folder was unavailable for review, but indicated that it would be reviewed when received.  The Veteran reported that he had been married to his wife for 50 years, but that the relationship was strained due to her paranoid ideations and not his mental health problems.  He described his relationship with his children as being very good.  The Veteran stated that he had not engaged in any mental health treatment since moving from Colorado to Illinois in 2006, to include any psychopharmacological interventions.  When relaying the details of the traumatic event, the Veteran did so without exhibiting any distressing emotion and was very animated in his story telling.  

The Veteran confirmed that he spent his leisure time doing projects around the house, volunteering at his church, watching television, and participating in bible study.  He did state that he had reduced the amount of time spent volunteering on account of his physical problems.  It was also suggested that it was not his PTSD, but rather his physical problems, combined with his wife's mental health problems, that impacted his ability to engage in hobbies and leisure pursuits.  

The Veteran was neatly dressed, alert, and fully oriented in all spheres.  His speech was normal in rate, rhythm, and volume, and the content was logical and goal oriented.  No motor anomalies attributable to psychiatric illness were noted.  The Veteran described his mood and "almost a non-mood" the majority of the time, indicating that he was somewhat depressed and not as happy as he would like to be.  The examiner described the Veteran's mood as euthymic and animated.  His affect was mood congruent, full in range, and well-related.  Hallucinations, delusions, and suicidal and homicidal ideation were denied.  Cognitive and memory deficits were not reported, noted, or detected.  The Veteran's insight was adequate and his judgment unimpaired.  

As to the Veteran's level of occupational and social impairment, the VA examiner agreed with the findings of the March 2004 examiner who stated that the Veteran's PTSD was mild and was not causing severe enough impairment to render him unemployable.  The examiner noted that the Veteran had endorsed suffering from nightmares approximately once every one to two months, which were not always related to military service.  In terms of avoidance phenomena and emotional numbing, the only symptom endorsed by the Veteran was markedly diminished participation in activities, which he had attributed to his physical disabilities and his wife's mental state.  As for symptoms of increased arousal, the examiner noted difficulty staying asleep, irritability, and an exaggerated startle response.  The examiner noted that the Veteran continued to be active in his church.  He reported strong relationships with his children, grandchildren, and friends at church.  The examiner found that the Veteran's occupational impairment was more due to his physical health than his PTSD.  Results of psychiatric testing were suggestive of very mild PTSD.  The examiner assigned a GAF score of 65 based on the fact that the Veteran's symptoms were mild in nature, that he had meaningful relationships, and that he engaged in activities.  

In March 2009, the VA examiner provided an addendum to the examination report based upon review of additional relevant records.  Specifically, the VA examiner reviewed the statements submitted by Drs. R.B. and R.P., but noted no changes to his February 2009 examination report.  The VA examiner found that the GAF score of 65 matched Dr. R.P.'s assessment of the Veteran.  He further found that Dr. R.B.'s determination that the Veteran was totally disabled and unemployable was not supported by the Veteran's clinical interview, psychological testing, or daily behavior, nor did it match any other clinical assessment of record.  





II.  Analysis

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

In the instant case, the Board finds that no further notice is necessary.  Here, the Veteran's claim of service connection for PTSD was granted in September 2002.  He was also assigned a disability rating and effective date.  During the pendency of his appeal of the disability rating assigned, he was, as directed by the Board in its March 2008 remand order, notified of the information and evidence necessary to substantiate a claim for a higher rating for service-connected psychiatric disability.  Although notice letters sent to the Veteran at an address in Colorado were returned as undeliverable, the records also reflects that the Veteran was sent a notice letter in October 2008 to an address in Illinois.  There is no indication that that letter was returned as undeliverable.  A review of that letter shows that it complies with the requirements of Vazquez-Flores, supra.  As to any error with respect to the timing of notice, the present matter was readjudicated in a subsequent supplemental statement of the case (SSOC).  Thus, any error with respect to the timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim). 

The Board points out that neither the Veteran nor his attorney, who has represented him since September 2003, has disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran has been afforded a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, employment records, private treatment records, and statements from the Veteran.  The Veteran also elected not to have a hearing in connection with his appeal.  Neither the Veteran nor his attorney has indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.  

Specifically, the Board notes that during his February 2009 VA examination, the Veteran indicated that he had not engaged in any mental health treatment since 2006.  In compliance with the terms of the Board's prior remands, all extant VA treatment records have been obtained.  These include records from the Pueblo, Colorado, CBOC and the Denver, Colorado, VA medical center.  The Board acknowledges that it appears as though not all private treatment records have been associated with the claims folder.  As noted during the March 2004 VA examination, the Veteran had brought with him records from a private psychotherapist from whom he had received nine therapy sessions between July 2002 and September 2003.  It does not appear as though the Veteran provided VA with copies of those records.  However, the Veteran has been given ample opportunity to assist VA in obtaining any relevant private treatment records  Indeed, in July 2005, the Veteran was contacted via telephone to inquire as to the whether he had received a VA Form 4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  The Veteran indicated that he would contact his private physicians and provide the private medical records himself.  Accordingly, the Board finds no further assistance in obtaining any private medical records is necessary.  See Walch v Shinseki, 563 F.3d 1374, 1377 (Fed.Cir.2009) (VA's duty to assist "does not require VA to provide the veteran with evidence that is already in his possession."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not "a one-way street.").

The Board also notes that in its December 2010 remand, the Board directed that the agency of original jurisdiction (AOJ) was to respond to the attorney's request for a copy of the report of any VA examination conducted in February 2009.  Although it is unclear from the record before the Board whether the Veteran's attorney received a copy of the February 2009 examination report, on March 13, 2012, the attorney was contacted regarding whether he had indeed received a copy of the February 2009 VA examination report.  The report of contact reveals that a copy of the examination report had been received by the attorney in January 2011.  

The Veteran was also afforded several VA examinations in connection with his service connection claim and his appeal of the disability rating assigned.  The VA examiners conducted thorough examinations of Veteran, to include psychiatric testing, and made all findings necessary to apply the rating criteria, to include the assignment of GAF scores.  The examiners also considered the Veteran's lay statements concerning the severity of his symptoms.  The Board is satisfied that the examination reports, the VA outpatient treatment records, and the private medical records contain sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria and throughout the appeal period.  The Board also finds that the February 2009 examination complied with the terms of the Board's prior remands.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.  

In this regard, the Board notes that in August 2010, pursuant to the Freedom of Information Act (FOIA), the Veteran's attorney requested a copy of the February 2009 examination report.  The attorney indicated that once he received the report, he would submit additional argument within 30 days.  As noted above, the Veteran's attorney received a copy of the February 2009 examination report in January 2011.  The Veteran's attorney has not submitted any additional argument regarding the adequacy of the February 2009 examination since receiving the report of that examination and the March 2009 addendum.  

While an extended period of time has gone by since the February 2009 VA examination, neither the Veteran nor his attorney has asserted, nor does the evidence demonstrate, that his PTSD symptomatology has worsened and undergone some material change since the February 2009 VA examination.  The Board stresses that the Veteran's attorney was given the opportunity to present additional argument after he received a copy of the February 2009 VA examination report in January 2011, but did not did so.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Thus, the Board finds that the duty-to-assist requirements have been met.  
B.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected PTSD with anxiety reaction has been evaluated as 30 percent disabling since July 25, 2001, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400-9411.  The Veteran asserts that a higher rating is warranted.

Under the assigned DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400-9411 (2011).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).
As the current claim stems from the Veteran's disagreement with the 30 percent disability rating assigned in connection with the RO's award of service connection for PTSD, the Board must analyze the severity of the service-connected PTSD from May 25, 2001, forward.  In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.  Based on the examination reports from the VA examiners in July 2002, March 2004, and February 2009, the VA outpatient treatment records, the private medical evidence, the recorded GAF scores, and the lay evidence of record, the Board finds that the Veteran's service-connected PTSD with anxiety reaction warrants a 50 percent disability rating.

With regard to the Veteran's level of occupational impairment, the Board finds that the Veteran's PTSD has resulted in more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran retired prior to his initiation of the current claim, a review of his employment records shows that he encountered job-related difficulties due to memory problems.  A September 1999 Vet Center memory evaluation shows that the Veteran had difficulty performing under any significant amount of pressure.  The Vet Center psychologist indicated that the Veteran's memory difficulties would appear to be related to his PTSD and stated that the hyperarousal component of PTSD is particularly antithetical to maximal performance on tasks requiring cognitive focus.  He further noted that under pressure, the Veteran would give up on material which he otherwise would complete easily.  The evidence also shows that the Veteran had been placed on several performance improvement plans on account of errors, omissions, and serious deficiencies in the work quality.  This suggests that the Veteran was not generally functioning satisfactorily in an occupational setting, as is contemplated by a 30 percent disability rating.  

The Board has also considered the Veteran's June 2003 lay statements regarding his inability to perform home-based computer work on account of his difficulty concentrating and attending to detail, which is consistent with the level of occupational impairment demonstrated by his employment records.  Indeed, Dr. R.P. determined that the Veteran would not be able to function occupationally in a setting of continuous pressure and demands that would be present in a work environment.  

Here, although the March 2004 examiner found no psychiatric reason why the Veteran could not be employed and the February 2009 VA examiner agreed with these findings, it does not appear as though the Veteran's previous employment records were considered.  It is also unclear whether the VA examiners considered the Veteran's lay statements regarding his memory problems and difficulty concentrating.  Rather, the VA examiners based their opinions on the fact that the Veteran performed physical labor around his home and at his church on a volunteer basis.  However, the evidence of record clearly demonstrates that the Veteran's PTSD has some effect on his ability to function in an occupational setting.  Indeed, the Veteran's private physicians have opined that the Veteran is unable to engage in any type of employment due to his PTSD symptoms and the Veteran has been awarded TDIU based on the combined effect of all of his service-connected disabilities.  Further, while memory problems were not noted by the VA examiners, the other evidence of record suggests that workplace stress is the trigger for such problems.  

As for the private physicians' opinions regarding employability, neither Dr. R.B. nor R.P. discussed the fact that the Veteran routinely volunteered at his church performing renovation-type work or indicated whether this was evidence that he may be employable in a less traditional work setting.  The Board finds that while volunteer work may not carry with it the stresses of a traditional work place, the fact that the Veteran routinely engaged in such work with other members of the church suggests that his PTSD symptoms do not result in total occupational impairment, as the private physicians had opined.  The Board also notes that the GAF score of 60-65 assigned by Dr. R.P. does not suggest total occupational impairment.  

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is defined as: "Some moderate symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is assigned when there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

Thus, although Dr. R.P. indicated total occupational impairment, as noted by the February 2009 VA examiner in his March 2009 addendum, the GAF score assigned does not support Dr. R.P.'s finding of total occupational impairment.  Further, the probative value of Dr. R.B.'s opinion that the Veteran was unable to engage in any type of employment is diminished by his failure to address the evidence of record suggesting that the Veteran may be able to function in some type of occupational setting.

Socially, the Veteran has been married to his wife for more than 50 years.  Although it was noted that the Veteran's behavior had caused his wife to leave him at one point, the more recent evidence reflects that they are still married and that any strain on the relationship is due to her paranoid ideations and not his mental health problems.  The Veteran had reported a good relationship with his children and grandchildren.  He is active in his church and pursues leisure activities.  Any decline in these activities has been attributed to the Veteran's physical problems, combined with his wife's mental health problems, rather than his PTSD.  It has also been noted that the Veteran and his wife visit friends and that the Veteran maintains strong relationships with friends at church.  All of this evidence suggests that the Veteran's PTSD has only a mild impact on his social functioning.

Given the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating from July 25, 2001, the date set by the RO for the award of service connection for PTSD.  While the Veteran's PTSD has only mildly affected his ability to function socially, the Board finds that, given the level of occupational impairment, the Veteran's overall disability picture warrants a 50 percent disability rating.  See 38 C.F.R. § 4.7.

The Board has considered whether a rating greater than 50 percent is warranted and finds that it is not.  The Veteran has not demonstrated symptomatology reflective of the criteria for that rating, as he clearly does not have problems tantamount to suicidal ideation, obsessional rituals, near-continuous panic attacks or depression that affects his ability to function independently.  There is no evidence of spatial disorientation, or neglect of personal appearance and hygiene.  The evidence also fails to show that the Veteran is unable to maintain effective relationships.  Thus, the evidence fails to demonstrate deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood; nor does it suggest that the Veteran's PTSD has a more severe impact on his occupational and social functioning than that which is contemplated by the 50 percent rating.

In this regard, the Board notes that the GAF scores assigned during the relevant time period have ranged from 40 to 68.  While the GAF scores of 45 and 40, assigned in May 2002 and June 2003, respectively, are indicative of more serious impairment, the types of symptoms that would coincide with GAF scores of 40 and 45 were not noted in the treatment records.  Indeed, in presenting to the VA CBOC in May 2002, the Veteran reported his symptoms to be difficulty sleeping, an inability to relax, feelings of uneasiness in crowded places, a severe startle reaction, decreased energy, difficulty concentrating, and memory problems.  He denied any current thoughts of suicide and indicated that he had been married for 43 years.  Further, in June 2003, the Veteran indicated increased irritability at home and stated that his wife had left him due to his behavior.  The clinician noted that the Veteran was neatly groomed, awake, and alert.  His speech was normal and his stream of thought was goal oriented.  His affect was distraught and tearful, his insight fair, and his judgment intact.  No bizarre or delusional ideation was expressed.  

A review of the VA treatment records dated in May 2002 fails to reveal evidence of the serious symptoms or serious impairment in social, occupational, or school functioning that would coincide with a GAF score of 45.  While the Veteran reported marital problems in June 2003, there is no indication from the treatment record of some impairment in reality testing or communication or of major impairment in several areas.  Further, as noted by the March 2004 VA examiner, contemporaneous records from a private psychotherapist show a GAF score of 68.  Accordingly, the Board does not find the GAF scores of 40 and 45 to be consistent with the Veteran's symptomatology demonstrated at that time and therefore, the Board considers the scores unrepresentative of the level of disability experienced by the Veteran at that time.  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  The Board therefore finds that the actual symptoms reflected in the VA treatment records are more probative than the GAF scores recorded in May 2002 and June 2003 in terms of evidentiary value.  

Aside from the GAF scores of 40 and 45 recorded in the VA outpatient treatment records, the Veteran's assigned GAF scores during the relevant time period have ranged from 60 to 68.  These GAF scores similarly do not reflect the more serious symptoms contemplated by a 70 percent disability rating.  Further, the clinical evaluations of record fail to suggest that the assignment of GAF scores ranging from 60 to 68 are not reflective of the Veteran's actual level of impairment.  

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  The Veteran had been married to his wife for more than 50 years, he maintains relationships with his children, has friends outside of his family, and his active in his church.  Thus, regardless of the degree of occupational impairment, the evidence does not demonstrate that he is totally impaired.  Accordingly, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9400-9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

The Board notes that the Veteran's symptoms have been relatively consistent throughout the pendency of his claim.  Therefore, the Board finds that a staged rating is not warranted.  Thus, a 50 percent rating is granted from the July 25, 2001, effective date of the award of service connection, and a higher rating is not warranted for any period since July 25, 2001.  38 C.F.R. § 4.130, DC 9400-9411.


ORDER

Entitlement to a disability rating for PTSD of 50 percent from July 25, 2001, is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


